          Case 4:19-cv-01480-JSW Document 11 Filed 03/29/19 Page 1 of 2




 1   LAW OFFICE OF WAYNE A. SILVER
     Wayne A. Silver (108135)
 2   643 Bair Island Road, Suite 403
 3   Redwood City, CA 94063
     Phone: (650) 282-5970
 4   Fax: (650) 282-5980
     Email: ws@waynesilverlaw.com
 5
     Defendant in pro se
 6
                                   UNITED STATES DISTRICT COURT
 7
                                NORTHERN DISTRICT OF CALIFORNIA
 8
                                           OAKLAND DIVISION
 9
10
     ANTHONY G. THOMAS, individually and on              Case No.: CV-19-1480 JSW
11   behalf of the General Public acting as a Private
     Attorney General,
12
            Plaintiff,
13   v.
14   BRUCE T. BEESLEY, et al.,
            Defendants.
15
16                       NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

17          TO: The Court and All Parties and Counsel That Have Appeared Herein:

18          PLEASE TAKE NOTICE that Defendant WAYNE A. SILVER, reserving all rights and

19   remedies, hereby appears in pro se, and requests electronic notice in the above-captioned civil action

20   to: ws@waynesilverlaw.com.

21          Date: March 29, 2019
                                                          /s/ Wayne A. Silver
22                                                        Wayne A. Silver, defendant in pro se
23
24
25
26
27
28

                                                                                                   Page - 1
     Notice of Appearance and Request for Notice
           Case 4:19-cv-01480-JSW Document 11 Filed 03/29/19 Page 2 of 2




 1                         CERTIFICATE OF SERVICE BY REGULAR MAIL

 2          I, Wayne A. Silver, the undersigned, hereby declare:

 3          I am an attorney duly licensed to practice in the State of California and before this Court,

 4   with offices at 643 Bair Island Road, Suite 403 Redwood City, CA 94063. I am a defendant in the

 5   above-captioned civil action (“Action”).

 6          On March 29, 2019 I served the foregoing NOTICE OF APPEARANCE AND REQUEST

 7   FOR NOTICE on Anthony Thomas, Plaintiff in the Action, by placing a true and correct copy

 8   thereof enclosed in a sealed envelope, with postage thereon fully prepaid, addressed as follows:

 9          Anthony Thomas
            7725 Peavine Peak Court
10          Reno, NV 89523
11   and on the same day, deposited said envelope in the U.S. Mail at Henderson, Nevada.
12          I declare under penalty of perjury under the laws of the United States of America that the
13   foregoing is true and correct.
14          Executed on March 29, 2019 at Henderson, Nevada.
15
16                                                         /s/ Wayne A. Silver
                                                           Wayne A. Silver
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                                    Page - 2
     Notice of Appearance and Request for Notice
